DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because in Figure 3, the output of cross-ambiguity functions (items 340, 370) are processed by DPE (item 400) but the cross-ambiguity functions (items 340, 370) are processed by DPE in claims 2-3, 6-7, 10-11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 5, and 9 objected to because of the following informalities: 1) “a global navigation satellite system (GNSS) signal” in lines 1-2, 2, and 2, respectively. It appears that “a” should not be there and “signal” should be “signals” because the “signals” are “from a multiplicity of different satellites” and are used in claim 1 lines 3 and 5, claim 2 line 2, claim 5 lines 8 and 10, claim 6 line 2, claim 9 lines 6 and 8, claim 10 line 3. 2) “extracting from the signals both a primary code and also a secondary code” in lines 5, 10, and 8, respectively. It appears that “a primary code and also a secondary code” should be “primary codes and also secondary codes” because each signal has its own primary code and secondary code.  Appropriate corrections or clarifications are required.

Claim 1 objected to because of the following informalities: “receiving in a receiver GNSS signals” in line 3. It appears that it should be “receiving, in a GNSS receiver, signals” because “the GNSS receiver” is used in claim 2 line 3 and claim 4 line 2. Appropriate correction or clarification is required.

Claims 4, 8, and 12 objected to because of typographical error: “the satellites” in line 2. It appears that “the” should not be there because “satellites in view of the GNSS receiver” is not previously defined. Appropriate corrections or clarifications are required.

Claims 5 and 9 objected to because of the following informalities: “positioning signals” in lines 8 and 6, respectively. It appears that “positioning” should not be there because “positioning” causes confusion with the use of “the signals” in claim 5 line 10, claim 6 line 2, claim 9 line 8, and claim 10 line 3. Appropriate corrections or clarifications are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 9-12 disclose statutory and non-statutory embodiments (under the broadest reasonable interpretation (BRI) of the claims when read in light of the specification and in view of one skilled in the art) and non-statutory subject matter is not eligible for patent protection.
Claim 9 recites “a computer readable storage medium”, which covers non-transitory media and transitory propagating signals. The transitory embodiments are not directed to statutory subject matter and not eligible for patent protection. The claim does not limit the medium to the statutory embodiments. The BRI of “a computer readable storage medium” can encompass non-statutory transitory forms of signal transmission, such as a propagating signal per se. When the BRI of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-1357 (Fed. Cir. 2007) (a transitory, propagating signal does not fall within any statutory category). Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). So claim 9 fails step 1 of the eligibility analysis for “the four categories of statutory subject matter”, that is claim 9 failures to fall within a statutory class.

Claims 10-12 are also rejected by virtue of their dependency on claim 9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lukcin et al. (U.S. Patent No. 2016/0161614, hereafter Lukcin) in view of Jarvis et al. (U.S. Patent No. 9341719, hereafter Jarvis).
Regarding claim 1, Lukcin discloses that a method for bit transition enhanced direct position estimation (DPE) of a global navigation satellite system (GNSS) signal {[0005] (the invention, related to, GNSS, positioning); [0071] lines 1-7 (method, pseudorange, receiver, modulated signal,  sequence, symbols, correlating, received signal); [0171] lines 6-7 (get, non-ambiguous pseudorange measurement, directly); [0177] lines 4-5 (full pseudoranges, be computed directly), 9-10 (position, converges to, user position)}, the method comprising: 
extracting from the signals both a primary code and also a secondary code {[0175] lines 1-2 (acquires, primary code sequence); [0177] lines 1-3 (secondary code acquisition)}; 
identifying a multiplicity of bit transitions in each of the primary and secondary codes {Fig.8, 10, 12}; 
determining an alignment of one of the bit transitions of each of the primary and secondary codes {Fig.9 item 920}; and, 
modifying a coarse position determined for the primary code with the determined alignment of the one of the bit transitions {Fig.6 items 640, 650; Fig.3 (adjustment after synchronization must be in primary code, which is obvious); [0165] lines 1-2 from bottom (640, for, coarse time equations); [0167] lines 3-4 (refinement, user position, performed, in, step 650)}.
However, Lukcin does not explicitly disclose receiving plurality signals from plurality satellites. In the same field of endeavor, Jarvis discloses that
receiving in a receiver GNSS signals from a multiplicity of different satellites in a satellite constellation adapted for use with the GNSS {col.1 lines 8-9 (Global Navigation Satellite System), 17-18 (GNSS satellites), 30 (GNSS receivers), 32-33 (receiving, signals, from, plurality, satellites)};
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lukcin with the teachings of Jarvis to use signals from multiple satellites in GNSS positioning. Doing so would provide positioning data with maximum likelihood estimate because correlation and probability distribution techniques can be used, as recognized by Jarvis {col.1 lines 35-40 (correlation, distribution, maximum likelihood estimate)}. A person of ordinary skill in the art knows that satellite navigation solution for receiver’s position requires signals from at least four satellites {see support material “GNSS Receivers Technology and Product Explanation _ TerrisGPS.pdf” (from https://web.archive.org/web/20191204070504/http://www.terrisgps.com/product-category/unicore/), page 5 the third paragraph below title “WHY ARE GNSS RECEIVERS SO PRECISE?” (GNSS receivers need at least four satellites to obtain a position)}.

Regarding claim 2, which depends on claim 1, Lukcin discloses that in the method,
the determination of the alignment comprises generating a set of augmented cross-ambiguity functions for each of the signals in correlation with a local code of the GNSS receiver {Fig.4; [0179]; “a priori known binary search tree” is for “local code”} and processing each of the cross- ambiguity functions by direct position estimation (DPE) utilizing the one of the bit transitions determined to be in the alignment {[0070] lines 6-9 (pseudorange determinator, corelate, a received signal, two symbols, reference sequences); [0073] lines 1-6 from bottom (correlate, different portions, received signal); [0177] lines 4-5 (full pseudoranges, be computed directly)}.

Regarding claim 3, which depends on claims 1-2, Lukcin discloses that in the method,
 each of the cross-ambiguity functions are processed by DPE accounting not only for position, velocity and time {[0014] lines 8-10 (coarse-time navigation equations, standard receiver, PVT); Fig.6 (640, coarse time equations); [0071] lines 1-7 (method, pseudorange, receiver, received signal); GNSS receiver solution is PVT (see support material “GNSS_Receiver_Galileo.pdf” (from https://web.archive.org/web/20181004130628/http://galileognss.eu/gnss-receivers/) page 1 line 4 below title “GNSS Receivers” (receiver, computed, PVT)}, but also to determine the bit transitions {Fig.9 item 920 (for determining bit transition)} such that extended integration times are enabled { [0141] lines 6-8 (use, previously, acquired knowledge, about, secondary code sequence), 14-15 (this knowledge, extended)}.
 
Regarding claim 4, which depends on claims 1-2, Lukcin does not explicitly disclose receiving plurality signals from plurality satellites. In the same field of endeavor, Jarvis discloses that in the method,
the set of augmented cross-ambiguity functions corresponds to a number of the satellites in view of the GNSS receiver {col.1 lines 30 (GNSS receiver), 32-34 (receiving, signals, from, plurality, satellites, plurality, correlation, from, received, signals)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lukcin with the teachings of Jarvis to use signals from multiple satellites in GNSS positioning. Doing so would provide positioning data with maximum likelihood estimate because correlation and probability distribution techniques can be used, as recognized by Jarvis {col.1 lines 35-40 (correlation, distribution, maximum likelihood estimate)}. A person of ordinary skill in the art knows that satellite navigation solution for receiver’s position requires signals from at least four satellites {see support material “GNSS Receivers Technology and Product Explanation _ TerrisGPS.pdf”, page 5 the third paragraph below title “WHY ARE GNSS RECEIVERS SO PRECISE?” (GNSS receivers need at least four satellites to obtain a position)}.


Regarding claim 5, Lukcin discloses that a data processing system adapted for bit transition enhanced direct position estimation (DPE) of a global navigation satellite system (GNSS) signal {[0005] (the invention, related to, GNSS, positioning); [0071] lines 1-7 (method, pseudorange, receiver, modulated signal,  sequence, symbols, correlating, received signal); [0171] lines 6-7 (get, non-ambiguous pseudorange measurement, directly); [0177] lines 4-5 (full pseudoranges, be computed directly), 9-10 (position, converges to, user position); [0222] lines 1-4 (processing, perform, the method); [0224] lines 2-4 (system, performing, the method)}, the system comprising: 
a host computing platform comprising one or more computers, each comprising memory and at least one processor { [0222] line 2 (computer); [0214] line 9 (microprocessor); [0215] line 4-6 (digital storage medium, memory)}; and, 
a DPE module {Fig.6} comprising computer program instructions enabled while executing in the host computing platform {[0214] lines 8-10 (method, executed by, hardware, microprocessor, programmable computer); [0215] (hardware, software)} to perform: 
extracting from the signals both a primary code and also a secondary code {[0175] lines 1-2 (acquires, primary code sequence); [0177] lines 1-3 (secondary code acquisition)}; 
identifying a multiplicity of bit transitions in each of the primary and secondary codes {Fig.8, 10, 12}; 
determining an alignment of one of the bit transitions of each of the primary and secondary codes {Fig.9 item 920}; and, 
modifying a coarse position determined for the primary code with the determined alignment of the one of the bit transitions {Fig.6 items 640, 650; Fig.3 (adjustment after synchronization must be in primary code, which is obvious); [0165] lines 1-2 from bottom (640, for, coarse time equations); [0167] lines 3-4 (refinement, user position, performed, in, step 650)}.
However, Lukcin does not explicitly disclose receiving plurality signals from plurality satellites. In the same field of endeavor, Jarvis discloses that
receiving in a GNSS receiver positioning signals from a multiplicity of different satellites in a satellite constellation adapted for use with the GNSS {col.1 lines 8-9 (Global Navigation Satellite System), 17-18 (GNSS satellites), 30 (GNSS receivers), 32-33 (receiving, signals, from, plurality, satellites)}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lukcin with the teachings of Jarvis to use signals from multiple satellites in GNSS positioning. Doing so would provide positioning data with maximum likelihood estimate because correlation and probability distribution techniques can be used, as recognized by Jarvis {col.1 lines 35-40 (correlation, distribution, maximum likelihood estimate)}. A person of ordinary skill in the art knows that satellite navigation solution for receiver’s position requires signals from at least four satellites {see support material “GNSS Receivers Technology and Product Explanation _ TerrisGPS.pdf”, page 5 the third paragraph below title “WHY ARE GNSS RECEIVERS SO PRECISE?” (GNSS receivers need at least four satellites to obtain a position)}.

	Regarding claim 6, which depends on claim 5, Lukcin discloses that in the system,
 	the determination of the alignment comprises generating a set of augmented cross-ambiguity functions for each of the signals in correlation with a local code of the GNSS receiver {Fig.4; [0179]; “a priori known binary search tree” is for “local code”} and processing each of the cross- ambiguity functions by direct position estimation (DPE) utilizing the one of the bit transitions determined to be in the alignment {[0070] lines 6-9 (pseudorange determinator, corelate, a received signal, two symbols, reference sequences); [0073] lines 1-6 from bottom (correlate, different portions, received signal); [0177] lines 4-5 (full pseudoranges, be computed directly)}.

	Regarding claim 7, which depends on claims 5-6, Lukcin discloses that in the system,
each of the cross-ambiguity functions are processed by DPE accounting not only for position, velocity and time {[0014] lines 8-10 (coarse-time navigation equations, standard receiver, PVT); Fig.6 (640, coarse time equations); [0071] lines 1-7 (method, pseudorange, receiver, received signal); GNSS receiver solution is PVT (see support material “GNSS_Receiver_Galileo.pdf” page 1 line 4 below title “GNSS Receivers” (receiver, computed, PVT)}, but also the one of the bit transitions {Fig.9 item 920 (for determining bit transition)}.

Regarding claim 8, which depends on claims 5-6, Lukcin does not explicitly disclose receiving plurality signals from plurality satellites. In the same field of endeavor, Jarvis discloses that in the system,
the set of augmented cross-ambiguity functions corresponds to a number of the satellites in view of the GNSS receiver {col.1 lines 30 (GNSS receiver), 32-34 (receiving, signals, from, plurality, satellites, plurality, correlation, from, received, signals)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lukcin with the teachings of Jarvis to use signals from multiple satellites in GNSS positioning. Doing so would provide positioning data with maximum likelihood estimate because correlation and probability distribution techniques can be used, as recognized by Jarvis {col.1 lines 35-40 (correlation, distribution, maximum likelihood estimate)}. A person of ordinary skill in the art knows that satellite navigation solution for receiver’s position requires signals from at least four satellites {see support material “GNSS Receivers Technology and Product Explanation _ TerrisGPS.pdf”, page 5 the third paragraph below title “WHY ARE GNSS RECEIVERS SO PRECISE?” (GNSS receivers need at least four satellites to obtain a position)}.


Regarding claim 9, Lukcin discloses that a computer program product for bit transition enhanced direct position estimation (DPE) of a global navigation satellite system (GNSS) signal, the computer program product including a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method {[0005] (the invention, related to, GNSS, positioning); [0071] lines 1-7 (method, pseudorange, receiver, modulated signal,  sequence, symbols, correlating, received signal); [0171] lines 6-7 (get, non-ambiguous pseudorange measurement, directly); [0177] lines 4-5 (full pseudoranges, be computed directly), 9-10 (position, converges to, user position); [0214] lines 8-10 (method, executed by, hardware, microprocessor, programmable computer); [0215] (hardware, software)} including: 
extracting from the signals both a primary code and also a secondary code {[0175] lines 1-2 (acquires, primary code sequence); [0177] lines 1-3 (secondary code acquisition)}; 
identifying a multiplicity of bit transitions in each of the primary and secondary codes {Fig.8, 10, 12}; 
determining an alignment of one of the bit transitions of each of the primary and secondary codes {Fig.9 item 920}; and, 
modifying a coarse position determined for the primary code with the determined alignment of the one of the bit transitions {Fig.6 items 640, 650; Fig.3 (adjustment after synchronization must be in primary code, which is obvious); [0165] lines 1-2 from bottom (640, for, coarse time equations); [0167] lines 3-4 (refinement, user position, performed, in, step 650)}. 
However, Lukcin does not explicitly disclose receiving plurality signals from plurality satellites. In the same field of endeavor, Jarvis discloses that
receiving in a GNSS receiver positioning signals from a multiplicity of different satellites in a satellite constellation adapted for use with the GNSS {col.1 lines 8-9 (Global Navigation Satellite System), 17-18 (GNSS satellites), 30 (GNSS receivers), 32-33 (receiving, signals, from, plurality, satellites)}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lukcin with the teachings of Jarvis to use signals from multiple satellites in GNSS positioning. Doing so would provide positioning data with maximum likelihood estimate because correlation and probability distribution techniques can be used, as recognized by Jarvis {col.1 lines 35-40 (correlation, distribution, maximum likelihood estimate)}. A person of ordinary skill in the art knows that satellite navigation solution for receiver’s position requires signals from at least four satellites {see support material “GNSS Receivers Technology and Product Explanation _ TerrisGPS.pdf”, page 5 the third paragraph below title “WHY ARE GNSS RECEIVERS SO PRECISE?” (GNSS receivers need at least four satellites to obtain a position)}.

Regarding claim 10, which depends on claim 9, Lukcin discloses that in the computer program product,
the determination of the alignment comprises generating a set of augmented cross-ambiguity functions for each of the signals in correlation with a local code of the GNSS receiver {Fig.4; [0179]; “a priori known binary search tree” is for “local code”} and processing each of the cross-ambiguity functions by direct position estimation (DPE) utilizing the one of the bit transitions determined to be in the alignment {[0070] lines 6-9 (pseudorange determinator, corelate, a received signal, two symbols, reference sequences); [0073] lines 1-6 from bottom (correlate, different portions, received signal); [0177] lines 4-5 (full pseudoranges, be computed directly)}.

Regarding claim 11, which depends on claims 9-10, Lukcin discloses that in the computer program product,
each of the cross-ambiguity functions are processed by DPE accounting not only for position, velocity and time {[0014] lines 8-10 (coarse-time navigation equations, standard receiver, PVT); Fig.6 (640, coarse time equations); [0071] lines 1-7 (method, pseudorange, receiver, received signal); GNSS receiver solution is PVT (see support material “GNSS_Receiver_Galileo.pdf” page 1 line 4 below title “GNSS Receivers” (receiver, computed, PVT)}, but also the one of the bit transitions {Fig.9 item 920 (for determining bit transition)}.

Regarding claim 12, which depends on claims 9-10, Lukcin does not explicitly disclose receiving plurality signals from plurality satellites. In the same field of endeavor, Jarvis discloses that in the computer program product,
the set of augmented cross- ambiguity functions corresponds to a number of the satellites in view of the GNSS receiver {col.1 lines 30 (GNSS receiver), 32-34 (receiving, signals, from, plurality, satellites, plurality, correlation, from, received, signals)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lukcin with the teachings of Jarvis to use signals from multiple satellites in GNSS positioning. Doing so would provide positioning data with maximum likelihood estimate because correlation and probability distribution techniques can be used, as recognized by Jarvis {col.1 lines 35-40 (correlation, distribution, maximum likelihood estimate)}. A person of ordinary skill in the art knows that satellite navigation solution for receiver’s position requires signals from at least four satellites {see support material “GNSS Receivers Technology and Product Explanation _ TerrisGPS.pdf”, page 5 the third paragraph below title “WHY ARE GNSS RECEIVERS SO PRECISE?” (GNSS receivers need at least four satellites to obtain a position)}.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648